Citation Nr: 1207436	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  99-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of Vincent's angina (trench mouth), including missing teeth for purposes of establishing eligibility for outpatient dental care under 38 C.F.R. § 17.161 (2011).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from June 1942 to May 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1998 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefit sought on appeal. 

The case was remanded in July 2000, September 2003, June 2004, and May 2005.  In October 2005, the Board denied the claim.  The Veteran appealed, and in an August 2007 order, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand.  The Board remanded the claim in January 2008 and in September 2008, again denied the claim.  The Veteran again appealed, and in June 2010, the Court set aside the Board's September 2008 decision and remanded the matter for further adjudication.  

In June 2011, the Board requested an opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2011).  The requested opinion was received at the Board in October 2011.  In November 2011, the Board provided the Veteran and his attorney a copy of the opinion and offered 60 days for review and submission of any additional argument or evidence.  

In January 2012, the attorney submitted additional argument as well as internet articles regarding trench mouth.  A Report of Contact dated February 3, 2012, which was completed by a member of the Board's litigation support division, indicates that the attorney was willing to waive Agency of Original Jurisdiction review of the additional evidence.  See 38 C.F.R. § 20.1304 (2011).  Accordingly, the Board will proceed with the appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran was treated for Vincent's angina (trench mouth) while on active duty.  

2.  The most probative evidence shows that the Veteran's in-service infection was an acute, short-term dental condition that resolved with treatment, leaving no residual disability or loss of teeth.  


CONCLUSION OF LAW

Entitlement to service connection for Vincent's angina (trench mouth), including missing teeth, for purposes of dental treatment is denied.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1993 & 1994); 38 C.F.R. §§ 3.159, 3.381, 4.150 (2011); 77 Fed. Reg. 4469-4471 (Jan. 30, 2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Memorandum Decision

In June 2010, the Court issued a Memorandum Decision vacating and remanding the Board's September 2008 decision.  The Court held that the Board failed to provide adequate reasons or bases for its finding that the Veteran's in-service treatment for Vincent's angina was not related to his postservice dental condition.  

The Court specifically noted that the 2008 VA medical examination, which indicated that the Veteran then had no chronic mouth disorder related to service, did not resolve the question of whether his loss of teeth was the result of the Vincent's angina that he suffered in service.  Second, the Court indicated that the Board did not provide adequate reasons and bases for its conclusion that the 2003 VA addendum, which indicated that the Veteran suffered from a herpetic infection in service and not Vincent's angina, warranted more weight and credibility than the in-service diagnosis.  The Court noted that the 2003 opinion was made 56 years after the illness, in an addendum dated 10 months after the actual examination, and did not contain test results for the virus that allegedly caused the Veteran's symptoms.  Third, from the record and the Board's decision, it was still unclear whether the Veteran's in-service diagnosis may have resulted in missing teeth later in life.  The record contained various opinions and the Board did not resolve the discrepancies contained therein.  

Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board acknowledges that this appeal originated prior to the enactment of the VCAA.  Notwithstanding, the Board finds that the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By letters dated in June 2004, December 2004 and February 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was also provided notice how VA assigns disability ratings and effective dates.  The case was readjudicated in the August 2008 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims file contains the Veteran's service treatment records and identified and available private records.  VA has also obtained various medical opinions in this case, to include the recent VHA opinion.  In determining whether this opinion is adequate, the Board acknowledges the January 2012 argument submitted by private counsel.  The attorney argues that the VHA opinion is not based on the particular facts of record, but rather upon a general (and incorrect) belief that trench mouth and periodontal disease are not medically related.  In support of this contention, she submitted various internet articles indicating that possible complications of trench mouth include loss of teeth and progression into advanced oral disease that can damage bone and gum tissue.  She further argued that the enclosed evidence favored a "possible" relationship between the Veteran's trench mouth in service and the subsequent development of periodontal disease and that the Board should resolve reasonable doubt in the Veteran's favor.  Alternatively, the representative argued that the Board should request an addendum or clarification of the examiner's opinion.  

On review, the internet articles generally state that the infection usually responds to treatment and that complete healing often occurs in just a couple of weeks.  While these articles note various possible complications, there is no indication that an acute and/or treated infection, in and of itself, causes loss of teeth.  Rather, this appears to refer to chronic and/or untreated infections.  As discussed in further detail below, the VHA opinion found that the Veteran's condition in service was acute and resolved with treatment.  On review, the author of the VHA opinion did not base the proffered opinion solely on a finding that there is never a relationship between Vincent's angina and periodontal disease or loss of teeth.  Rather, his opinion appears to be based on a finding that whatever condition the Veteran was treated for in service was acute, as opposed to chronic.  The examiner specifically stated that "the acute condition ... does not cause loss of teeth" and that "it does affect the bone during its acute manifestation."  Under the facts of this case, the Board considers the VHA opinion adequate and finds no basis for referring for additional opinion and/or clarification.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Factual Background

Service medical records indicate that, upon enlistment examination in March 1942, the Veteran had no clinical abnormalities. He was missing teeth numbers 16, 17, 28, and 30.  His teeth and gums were otherwise normal and he had no periapical disease.  At a June 1943 examination it was noted that he was missing teeth numbers 11, 17, 28, and 30.  Similar findings were noted upon examination in March 1945.  In a Report of Medical Examination, dated in May 1946, it was noted that the Veteran was missing teeth numbers 17, 28, 30.  Similar findings were noted upon examination in July 1947. 

In May 1946, the Veteran was seen for complaints of a lesion on his tongue which he noticed the previous week.  Clinical evaluation revealed small, whitish ulcerations on the corner of the mouth, on the under surface of the tip of the tongue, and on the posterior pharynx.  Vincent's angina was diagnosed.  He was treated with penicillin and Aspergum.  Four days later, his throat was reported to be greatly improved.  There was still some lymphoid hypertrophy.  Treatment was continued.  A note dated the following day indicates that his throat was now clinically well.  He had no other complaints and was afebrile.  Upon separation examination later that month, no defects or clinical abnormalities were reported. 

The Veteran was transferred to the U.S. Marine Corps Reserves and was placed on inactive status.  At quadrennial examinations in July 1947, December 1950, February 1951, and May 1961, no significant clinical abnormalities were reported. In May 1961, it was noted that he was "dentally qualified."  Various teeth were again reported to be missing. 

In May 1998, the Veteran filed a claim of entitlement to service connection, in pertinent part, for residuals of trench mouth.  In a June 1998 letter, the RO requested that he submit medical evidence showing treatment for the claimed disability since his discharge from service.  No evidence was received, and the Veteran's claim was denied by the RO in a July 1998 rating decision. 

In his November 1998 Notice of Disagreement, the Veteran reported that he was treated for the claimed disability in service, and that his service medical records should reflect this. 

In a March 1999 statement, R.F., D.M.D., related that the Veteran gave a history of in-service trench mouth.  Dr. F. noted that trench mouth was periodontal disease.  He opined that the Veteran "could have" lost the teeth that he was missing (numbers 14, 19, 20, 21, 28, and 29), as a result of periodontal disease. 

At a March 1999 RO hearing the Veteran testified that he contracted trench mouth while stationed in Brooklyn, New York, and had continued to have problems with his gums and teeth since. 

In his December 1998 substantive appeal the Veteran requested that he be scheduled for a hearing before a Member of the Board.  He was scheduled to testify before a Member of the Board in Washington, D.C., in June 2000 but he failed to report. 

The Veteran reported receiving treatment by J.D., D.D.S., in 1963.  The RO contacted the doctor by letter in October 2000.  In August 2000, the RO received a response from Dr. D. indicating that in 1963 he was freshman in dental school and that the date of 1963 must be incorrect.  The doctor indicated that he retired in 1992 and most of his old records were lost or destroyed in the move and he had no knowledge of the Veteran's condition. 

The Veteran indicated treatment by C.H., M.D., in 1991.  The RO contacted the doctor by letter in October 2000.  In June 2001, the RO received a response from Dr. H. indicating that the Veteran was not seen in 1991. 

There was also a request for treatment records from 1970.  In response from E.J., D.D.S., dated in June 2000, it was noted that the doctor had only been in practice since 1980.  In September 2001 copies of the dental treatment records from 1993 to 1998 were received.  There was no evidence of treatment for Vincent's angina (trench mouth). 

Following a May 2002 VA examination the examiner diagnosed loss of teeth, caries, and chronic periodontal disease.  The examiner stated that there was no evidence linking the trench mouth situation in 1943 through 1946 to the loss of teeth.  It was noted that the Veteran had caries and some periodontal problems over the years; however, there was no documentation in his records that he was ever treated for this in service, so it was impossible to state whether this was related to the current condition. 

In an addendum dated in March 2003, the examiner indicated that the Veteran was treated for an acute necrotizing ulcerative gingivitis.  There was a lesion on the tongue and pharynx and a fever for a couple of days, indicative of viral infection. The examiner felt that the condition actually was a herpetic infection, not Vincent's angina.  It was noted that primary herpes can manifest itself by inflaming the gingiva.  This was usually transient and passed as the disease passed.  The examiner noted that he consulted with the chair of pathology at the hospital, who agreed with his impression of the disease process.  The examiner further stated that as the Veteran did not have Vincent's disease, which can contribute to future periodontal breakdown, it was impossible to state that his condition was related to the particular issue in 1946.  There was no evidence of gum or periodontal problems through the 1951 treatment records.  It was noted that if the Veteran had Vincent's disease there would have definitely been residual damage to the interproximal papilla. 

As to whether it was at least likely that the Veteran had a chronic residual disability to include loss of teeth as a result of his in-service trench mouth, the examiner opined that the point was moot because the Veteran did not have trench mouth.  The examiner stated that there was nothing in the literature, as far as he knew that linked primary herpes to later damage and loss of teeth.  The examiner also opined that it seemed likely a loss of teeth was related to normal periodontal disease that developed over a period of time and could not be linked to any medical cause in the past. 

In April 2003, R.H., D.D.S., noted the Veteran's self reported history of in service trench mouth.  Dr. H. stated that he had not treated the appellant for trench mouth but rather for missing mandibular teeth with bilateral mandibular tori. 

The Veteran received dental care from the Medical College of South Carolina in 2007 and 2008.  A review of these records does not reveal any opinion linking a current dental condition to service. 

In June 2008, the Veteran was seen for a VA dental examination.  He reported a history of trench mouth while on active duty.  The examiner noted reviewing the medical records, and finding on physical examination that the appellant was missing multiple teeth which could be replaced by a prosthesis.  The examiner found no functional impairment due to loss of motion, no loss of masticatory function, and no bone loss of the mandible, maxilla, or hard palate.  The Veteran was not suffering any loss of teeth due to loss of substance of the body of the mandible, maxilla, or hard palate.  The examiner's diagnosis was that the Veteran was normal and healthy.  The examiner found that there was no current chronic mouth disorder that is related to service, and that the appellant lost his teeth due to poor oral hygiene. 

In June 2011, the Board requested a VHA opinion and posed various questions.  In September 2011, an opinion was obtained from W.I., Jr., D.D.S.  The Board will set forth the questions and responses in full as follows:

      (1) What is Vincent's Angina?

Vincent's Angina is an acute, transitory, ulcerative infection of the interdental papillae, the gingival margins and adjacent mucosa.  The ulcers are covered with a grayish pseudo-membrane, are painful, and bleed easily.  In severe cases, there is fever and lymphadenopathy with general malaise.  Most cases are mild, but in more severe cases there can be extensive areas of ulceration extending into the buccal sulcus and onto the buccal mucosa with an increase in all symptoms.  If the pharyngeal mucosa is also inflamed, this defines a more severe case of Vincent's Angina.  The cause of Vincent's Angina is anaerobic bacteria.  Most cases are associated with high stress, poor oral hygiene, malnutrition, and possibly compromised immunity.  Vincent's Angina does not cause the loss of teeth.  

      (2) Is "trench mouth" the correct lay term for the disorder?

Yes, Vincent's Angina and trench mouth are terms describing the same condition.  "Trench mouth" is one of no fewer than 29 terms said to be synonymous with this name.  Examples of other terms used include ANUG, acute necrotizing ulcerative gingivitis, Vincent's stomatitis, and acute fusospirillary gingivitis.  

(3) Based on the review of service dental records, do you agree or disagree with the provider's impression in 1946 that the patient had trench mouth?

There is too little written about the description of the patient's presentation to make a definitive diagnosis.  Trench mouth was the "in vogue" terminology used for this oral condition during that particular time period.  This disease was commonly seen in soldiers working in trenches who were under high stress and had poor oral hygiene.  The "punched out" appearance of the papillae is the one sign that can make a definitive diagnosis of trench mouth.  There is nothing written in the service dental records describing that particular finding.  In addition, there were no references in later dental exams as to the tell-tale scarring of the interdental papillae.  Therefore, it does not seem likely that the patient had the disease.  

      (4) Was the 1946 presentation an acute process?

Yes, it was an acute process.  

      Did the 1946 condition trigger chronic periodontal disease later?

No, the acute 1946 condition could not have manifested, all by itself, into a chronic condition.  Vincent's Angina is an acute condition affecting only the gingival (gums), but not the supporting periodontal structure of the teeth.  This acute condition, as described in various ways above, does not cause loss of teeth.  Loss of teeth is a slow, chronic periodontal condition affecting the supporting bone and periodontal ligaments of the teeth.  It is not an acute gingival condition such as Vincent's, Trench mouth, [acute necrotizing ulcerative gingivitis], or any of the many other names.  

      Opinion

      Is it as least as likely .........

No.  It is not likely that the loss of teeth resulted from the Vincent's Angina.  

Trench mouth is a condition affecting the gingival tissue.  It does not affect the bone during its acute manifestation.  The condition of periodontitis or chronic periodontal disease is a chronic inflammatory process in which bone loss is accompanied by loss of gingival attachment.  Trench mouth and periodontal disease are not the same and are not caused by the same bacteria.  From the record, it seems apparent that the patient's teeth were lost due to generalized periodontitis over the course of many years.  Trench mouth is a very different disease, caused by different bacteria, is of short duration, and resolves with treatment.  It is not a cause of tooth loss since the alveolar bone is not involved.  

Based on the available record, it appears that the in service episode of "trench mouth" was an acute, short-term dental disorder that resolved with treatment.  It left no residual disability and bears no relationship to current dental problems or loss of teeth.  



Laws and Regulations

The Veteran initially claimed entitlement to service connection for a dental condition in May 1998.  Subsequent to the initiation of his claim, the regulations pertaining to entitlement to service connection for dental disabilities were revised in terms of the types of dental disabilities for which service connection for compensation purposes could be established.  In determining whether a particular new statute or new regulation may be applied to a pending case, it must first be determined whether the statute or regulation itself addresses that issue.  If the statute or regulation is silent, it must be determined whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  Generally, if applying the new provision would produce such retroactive effects, the new provision should not apply to the claim.  If applying the new provision would not produce retroactive effects, the new provision must be applied.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004). 

Under 38 C.F.R. § 4.149 (1994) treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, periodontal disease (pyorrhea), and Vincent's stomatitis were not disabling conditions, and could be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient treatment pursuant to 38 C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  The Rating Schedule was then revised to remove the previous listings for those disorders under Diagnostic Code 9913.  38 C.F.R. §§ 4.149, 4.150. 

The regulations were again revised in June 1999.  The reference in 38 C.F.R. § 4.149 regarding the disabilities for which service connection was precluded was eliminated, and nearly identical language entered in 38 C.F.R. § 3.381(a).  In addition, all of 38 C.F.R. § 3.382, which allowed for the establishment of service connection for Vincent's disease and/or pyorrhea, was eliminated.  The end result is that service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381. 

The following, however, will not be considered service connected for treatment purposes: (1) Calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service or was due to combat or inservice trauma; and (4) impacted or malposed teeth and other developmental defects unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e). 

Effective February 29, 2012, VA again amended its regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  The amendments essentially clarify existing regulatory provisions and reflect the respective responsibility of the Veterans Health Administration and the Veterans Benefits Administration in making determinations that concern eligibility for dental treatment.  See 77 Fed. Reg. 4469-4471 (Jan. 30, 2012).  

Veterans having a service-connected non-compensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected non-compensable condition or disability [Class II(a)].  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2011).  For the purposes of determining whether a veteran has Class II (a) eligibility for dental care under 38 C.F.R. § 17.161 , the term "service trauma" does not include the intended effects of treatment provided during service.  See Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010); VAOPGCPREC 5-97; 62 Fed. Reg. 15,566 (1997). 

In this case, there is no evidence that the Veteran suffered in-service trauma or combat wounds, and it is not contended otherwise.  As noted in the Appellee's Brief, the Veteran's only avenue of establishing service connection for treatment for loss of teeth appears to be as a Class I, where there is a compensable service-connected dental disability, under §17.161(a).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011). 

The Board emphasizes that both the old and revised regulations clearly provide that conditions such as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling conditions subject to compensation under VA laws, and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See 38 C.F.R. § 3.381(a) and 38 C.F.R. § 4.149 (in effect prior to June 8, 1999).  The Board perceives no substantive change in the legal provisions that would affect the present case. 

Analysis

Service records show that the Veteran was treated for an infection in May 1946, which was diagnosed as Vincent's angina.  Regarding whether or not he really had trench mouth, the Board notes that the March 2003 VA addendum indicates that it was a herpetic infection and the VHA opinion indicated it did not seem likely that the Veteran had the disease due to the absence of tell tale signs, such as scarring.  The VHA opinion, however, also indicates that there was too little written about the description of the Veteran's presentation to make a definitive diagnosis.  

The Board observes, however, that regardless of the actual diagnosis, it is clear that the Veteran had an infection, involving the throat and gums, which was treated in 1946.  The pertinent question though, is whether the Veteran currently has residuals to include loss of teeth, related to this in-service infection.  The record contains various opinions as set forth in the factual background section above.  Throughout the appeal, however, there has been disagreement over the adequacy or probative value of the referenced opinions.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  Moreover, review of a claims file by a VA examiner, without more, does not automatically render the examiner's opinion competent or persuasive, and conversely, a private medical opinion may not be discounted solely because the opining clinician did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Regarding the March 1999 statement from Dr. F. that the appellant "could have" lost his teeth due to periodontal disease (which Dr. F. indicated was trench mouth), the use of equivocal language makes a statement by an examiner speculative in nature.  The term "could have" could equally be seen to state "could not have."  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Simply put, Dr. F.'s opinion is speculative in nature and as such, is not considered probative.  

In the Appellant's Brief, the representative argued that the Board failed to explain why VA complied with its duty to assist the Veteran when he was given three different opinions (May 2002, March 2003, and June 2008), none of which clarified whether in-service "trench mouth" resulted in a current disability.  The attorney essentially argued that these examinations were all inadequate.  In the Appellee's Brief, VA's General Counsel argued that the examinations were adequate.  As discussed above, the Memorandum Decision suggested that there were deficiencies with the various VA examinations already of record.  Given the statements in the Memorandum Decision, the Board is reluctant to continue to find these opinions probative.  

Following a review of all evidence and argument, the Board finds the September 2011 VHA opinion highly probative.  This opinion was based on a review of all records and supported by extensive and well-reasoned rationale.  The examiner provided detailed answers to specific questions and while he indicated that it was less likely that the Veteran actually had Vincent's angina during service, he provided an opinion discussing the 1946 presentation and process and whether it manifested into a chronic condition resulting in dental disability to include loss of teeth.  

The Board acknowledges the internet articles submitted regarding trench mouth and possible complications.  This evidence is found to be of limited probative value.  Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). 

The internet articles submitted on behalf of the appellant are general in nature and not specific to the facts of his particular case.  The articles were not accompanied by the opinion of any medical expert linking any residual disability, to include loss of teeth, to the Veteran's 1946 in-service infection.  These articles are speculative in nature (i.e., "possible complications" and "complications and problems that trench mouth may cause or be associated with") and do not serve to establish the required medical nexus opinion for causation.  Additionally, they are clearly insufficient to outweigh the case-specific findings in the VHA opinion.  

In considering the merits of the claim, the Board acknowledges the Veteran's testimony that he continued to have problems with his teeth and gums following the 1946 infection.  The Veteran is competent to report problems with his gums and teeth.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The overall evidence, however, preponderates against the Veteran's reports regarding continuity of symptomatology.  That is, there is no evidence of continued Vincent's angina or any other dental infection noted at separation or documented on subsequent Reserve quadrennial examinations.  Private dental records also do not document any treatment for or findings related to repeated or chronic Vincent's angina.  

Finally, the Board has considered the Veteran's contentions that his current dental problems, to include loss of teeth, are related to his in-service infection.  As a lay person, however, he is not competent to provide an etiology opinion on a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

On review, the most probative evidence shows that the Veteran's May 1946 infection was an acute, short-term dental condition that resolved with treatment, leaving no residual disability or loss of teeth.  The Veteran's loss of teeth has been related to a generalized periodontitis occurring over a period of many years.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for residuals of Vincent's angina (trench mouth), including missing teeth for purposes of establishing eligibility for outpatient dental care under 38 C.F.R. § 17.161 is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


